Citation Nr: 1217952	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  09-22 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to July 1984. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  Specifically, in a December 2008 rating decision, the RO granted service connection for right ear hearing loss (0%, from October 22, 2007) and denied service connection for left ear hearing loss.  The Veteran perfected an appeal of that decision in July 2009.  

In July 2011, the Veteran testified before the undersigned Veterans Law Judge at the RO.  A copy of the hearing transcript has been associated with the file.

In September 2011, the Board granted service connection for left ear hearing loss, recharacterized the Veteran's claim for a compensable rating for his service-connected hearing loss as entitlement to an initial compensable rating for bilateral hearing loss (emphasis added), and remanded the matter to the agency of original jurisdiction (AOJ) for further evidentiary development.  In a rating action dated one week later in September 2011, the Appeals Management Center (AMC) in Washington, D.C. effectuated the Board's grant of service connection for left ear hearing loss and assigned an effective date of October 22, 2007 for this award.  Following completion of the evidentiary development requested in the Board's September 2011 Remand, the AMC, in March 2012, adjudicated the claim for an initial compensable rating for the now service-connected bilateral hearing loss and, upon its denial, returned the case to the Board for further appellate review.  

Furthermore, in a March 2011 rating action, the RO denied service connection for a back disorder (variously characterized as spinal stenosis, degenerative joint disease, and disc bulge.)  The Board acknowledges that, in a May 2012 statement, the Veteran's representative indicates that the Veteran had filed a timely notice of disagreement (NOD) with that decision.  Indeed, the Veterans Appeals Control and Locator System (VACOLS) reflects that correspondence characterized as an NOD and dated in July 2011 was received at the RO.  The Board further notes that this NOD is not physically located in the Veteran's claims folder, nor is an electronic copy of the document contained in the Veteran's Virtual VA file.  

Included in the Veteran's Virtual VA file, however, is a copy of a July 2011 letter in which the RO acknowledged to the Veteran that it had received his NOD.  In addition, the RO notified him that it would attempt to "resolve . . . [his] disagreement through the Post-Decision Review Process" and that, as part of this process, he must decide (and inform the RO) whether he wished to have a Decision Review Officer (DRO) assigned to his case or whether he wanted to pursue the traditional appeal process.  According to this letter, if the RO cannot grant this claim under either method, it would then prepare a Statement of the Case (SOC).  

The Veteran's response is not included in his physical claims folder, nor is a copy of any such response contained in his Virtual VA file.  Based on this evidentiary posture, the Board may only presume that the RO has a temporary file containing documents associated with the Veteran's back claim.  As the RO has already begun to process the Veteran's appeal of his back claim, a remand for the Board to obtain this temporary file from the RO and to have the RO issue an SOC is inefficient.  Pursuant to its July 2011 letter, the RO is processing the Veteran's back claim.  This matter is referred to the RO for appropriate action.  


FINDING OF FACT

Audiometric testing conducted throughout the course of the appeal reveals no worse than Level I hearing acuity in each ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.85 Diagnostic Code (DC) 6100 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran's initial rating claim reflects a "downstream" issue in that it arose from the initial grant of service connection for hearing loss.  In a pre-decisional November 2007 letter, the RO advised the Veteran of the evidence necessary to substantiate his claim for service connection for this disability and of his and VA's respective obligations with regard to obtaining evidence.  However, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim for service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The issue on current appeal involves the downstream matter of the rating assigned, no further VCAA notice is required.  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), service personnel records, and all identified and available post-service medical records.  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  [In this regard, the Board acknowledges that the Veteran was awarded Social Security Administration (SSA) disability benefits in December 2009 due, in part, to his hearing loss.  The report of the comprehensive physical examination conducted in November 2009 includes a discussion of the Veteran's hearing difficulties.  Copies of the audiological reports referenced by the examiner are included in the Veteran's VA claims folder.]  38 C.F.R. § 3.159(c)(1)-(3).  

In February 2008 and November 2011, the Veteran was accorded VA audiological examinations.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4).  The VA examinations obtained here are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  VA has no duty to assist that was unmet.  

Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, the present level of disability is of primary concern.

Because this appeal arises from the Veteran's disagreement with the rating assigned following the original grants of service connection, the potential for the assignment of separate, or "staged" ratings for separate periods of time, based on the facts found, must be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).

Defective hearing is rated in accordance with the criteria set forth in 38 C.F.R. §§ 4.85, 4.86.  In evaluating the Veteran's bilateral hearing loss, the Board notes that hearing loss evaluations are determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  See, e.g., Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1999).  Ratings range from zero to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85.  When an examiner certifies that use of the speech discrimination test is not appropriate because of, for example, inconsistent speech discrimination scores, the degree of disability is to be based only on puretone threshold averages utilizing Table VIA, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average.  38 C.F.R. § 4.85(c). 

The Board must also consider the provisions of 38 C.F.R. § 4.86, which offers the possibility of a higher evaluation when exceptional patterns of hearing loss are present.  Exceptional patterns are those where the puretone threshold at each of the four evaluated frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or where the puretone threshold at 1000 Hertz is 30 decibels or less and the puretone threshold at 2000 Hertz is 70 decibels or more.  As can be seen below, the Veteran does not have an exceptional hearing loss pattern.  Therefore, the provisions of 38 C.F.R. § 4.86 do not apply. 

The Veteran contends that a compensable rating for his bilateral hearing loss is warranted.  Pertinent medical findings, as shown in the audiological examinations, directly address the criteria under which this service-connected disability is evaluated and are thus more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.  On authorized VA audiological evaluation in February 2008, pure tone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
25
30
70
37.5
LEFT
20
20
35
65
35
Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.

Pursuant to 38 C.F.R. 4.85, Table VI with regards to the Veteran's right ear, his puretone threshold average and speech discrimination score received a numeric designation of Level I.  Turning to the Veteran's left ear, the foregoing puretone threshold average and speech discrimination score also received a numeric designation of Level I.  Applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a noncompensable rating under DC 6100.  Therefore, a compensable rating is not warranted based on these results.

The record reflects that the Veteran also received a VA audiological examination in August 2009.  However, the examination report notes that the audiogram was inadequate for rating purposes.  Thus, the results are of no probative value in this appeal.  

On authorized VA audiological evaluation in November 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
20
40
55
32
LEFT
20
25
50
60
39

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.

Pursuant to 38 C.F.R. 4.85, Table VI with regards to the Veteran's right ear, his puretone threshold average and speech discrimination score received a numeric designation of Level I.  Turning to the Veteran's left ear, the foregoing puretone threshold average and speech discrimination score also received a numeric designation of Level I.  Applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a noncompensable rating under DC 6100.  Therefore, a compensable rating is not warranted based on these results.
The Board acknowledges that the Veteran underwent several private audiograms, dated in January 2004, January 2010, and October 2011 and that the results of these tests are uninterpreted.  However, the January 2004 and October 2011 audiograms do not reflect readings taken at 3000 Hertz.  These results may not be used in evaluating the Veteran's bilateral hearing loss because auditory acuity is gauged by examining the results of puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.  

The Board notes that the January 2010 private audiogram is adequate for rating purposes.  However, the findings included therein are consistent with those shown on the February 2008 and November 2011 VA examinations (and reflect hearing acuity at Level I in each ear).  

The above determination is based upon consideration of applicable rating provisions.  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011).  The Court also noted, however, that, even if an audiologist's description of the functional effects of the Veteran's hearing loss disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.

At the February 2008 VA audiological examination, the Veteran described having trouble hearing women's voices and understanding speech when multiple persons are talking in the same room.  At the November 2011 VA audiological examination, the Veteran stated that he "misses what's going on" on the television when people are talking in the same room because he cannot concentrate.  He also described having "difficulty with 3-way conversations . . . when any type of background noise is present."  Significantly, however, the audiogram results obtained on both examinations are adequate for rating purposes.  Furthermore, the Veteran has not demonstrated any prejudice caused by a deficiency in either examination.  In addition, the Board reiterates that the evidence does not support a finding of a compensable rating at any time since the award of service connection.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's bilateral hearing loss warrants a compensable schedular rating at any time during the current appeal period.  The Board finds, therefore, that the evidence of record does not support the criteria required for a compensable schedular rating at any time during the current appeal period.  

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2011).  The current evidence of record does not demonstrate that the bilateral hearing loss has resulted in frequent periods of hospitalization or in marked interference with employment.  Id.  In this regard, the Board notes that it is undisputed that the Veteran's bilateral hearing loss has an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above.  38 C.F.R. § 4.10.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.  

Although the Veteran has submitted evidence of a medical disability, and a made claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable, as a result of his service-connected bilateral hearing loss.  In this regard, the Board acknowledges that, in December 2009, the Social Security Administration (SSA) granted disability benefits to the Veteran in part due to his hearing loss.  However, the primary grant of those benefits was his multiple and numerous musculoskeletal disabilities.  Moreover, although the Veteran has described having difficulties at work due to his hearing problems, he has not asserted that he is unemployable as a result of his service-connected bilateral hearing loss.  Thus, the Board concludes that the issue of entitlement to a total disability rating based on individual unemployability due to this service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


